

Exhibit 10.18


[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
 
AGREEMENT # 123013-1
 
 
SALE AND PURCHASE AGREEMENT
 
This Sale and Purchase Agreement (the “Agreement”) is made by and between
ThermoGenesis Corp., a Delaware corporation, having an address at 2711 Citrus
Road, Rancho Cordova, CA 95742 (“Thermo”) and Cbr Systems, Inc., a Delaware
corporation, having an address at 1200 Bayhill Drive, 3rd Floor, San Bruno, CA
94066 (“CBR”).  This Agreement is effective as of December 31, 2013 (the
“Effective Date”).
 
 
RECITALS
 
A.
Thermo manufactures and sells the Auto Xpress (AXP) System (“AXP System”), which
automates the volume reduction process for cord blood. The AXP System consists
of a battery-operated device (“AXP Device”), a disposable processing set that
has integrated sampling segments, and GMP-compliant software (XpressTRAK).

 
B.
The Parties desire to enter into an agreement relating to the purchase by CBR of
the AXP System from Thermo.

 
Considering the above the Parties have entered into the following agreement.
 
 
1.  
Definitions

 
The following terms shall whenever used in this agreement have the meaning
defined below.
 
1.1  
“Affiliate” means, with respect to a signatory to this Agreement, any
corporation, partnership, or other business entity controlled by, or
controlling, or under common control with such signatory, with “control” meaning
direct or indirect beneficial ownership of fifty percent (50%) or more of the
voting stock or interest of such corporation, partnership, or other business
entity, or such other relationship as, in fact, constitutes actual control.

 
1.2  
“AXP Operator & Maintenance Manual” means the operators manual provided by
Thermo as part of the AXP System which shall include written routine maintenance
procedures and the recommended maintenance schedule to be carried out by CBR.

 
1.3  
“Business Day” means a day which is not a public holiday in the United States of
America.

 
1.4  
“Confidential Information” has the meaning set forth in Section 15.1.

 
1.5  
“Delivery Location” means CBR’s designated delivery address in North America.

 
1.6  
“Disposable” means the Product with p/n 8-5101, as set forth in Appendix 2.

 
1.7  
“Field of Use”  means the practice of stem cell isolation and collection from
umbilical cord blood.

 
1.8  
“Initial Term” has the meaning set forth in Section 19.1.

 
1.9  
“Intellectual Property Rights” means all (a) patents, patent disclosures and
inventions (whether patentable or not), (b) trademarks, service marks, trade
dress, trade names, logos, corporate names and domain names, together with all
of the goodwill associated therewith, (c) copyrights and copyrightable works
(including computer programs), mask works and rights in data and databases, (d)
trade secrets, know-how and other confidential information, and (e) all other
intellectual property rights, in each case whether registered or unregistered
and including all applications for, and renewals or extensions of, such rights,
and all similar or equivalent rights or forms of protection provided by
applicable law, regulations or rules in any jurisdiction throughout the world.

 
1.10  
“Joint Operating Committee” or “JOC” means a working group of at least two (2)
individuals from each party.  The JOC is responsible for the oversight of
deliverables, mitigation of non-conformances, and the escalations of disputes
and opportunities, as appropriate.

 
1.11  
“Products” means the various products and components comprising the AXP System
and the Processing Sets that meet their applicable Specifications.  The
descriptions and P/Ns for the Products, as of the Effective Date, are specified
in Appendices 2 and 3, as amended from time to time by written mutual agreement
of the parties to reflect changes during the term in those descriptions and
P/Ns.

 
1.12  
“Reduction” means the methodical reduction and balancing of the existing excess
inventory of Disposables, presently in storage at locations controlled
separately by GE Healthcare, CBR and Thermo, pursuant to the plan and parameters
further set forth herein.

 
1.13  
“Renewal Term” has the meaning set forth in Section 19.1.

 
1.14  
“Specifications” means the specifications for each Product, as provided by
Thermo to CBR and as set forth on the attached Appendix 5 and as updated and
communicated by Thermo to CBR.

 
1.15  
“Term” has the meaning set forth in Section 19.1.

 
 
2.  
Sale and Purchase; Repair Service

 
2.1  
Sale and Purchase.  Thermo agrees to sell and deliver Products to CBR and CBR
agrees to take delivery of and pay for the Products delivered, according to the
terms and conditions set forth in this Agreement and CBR’s orders
hereunder.  CBR will purchase all Products from Thermo unless and until the
Escrow is triggered.

 
2.2  
Maintenance Service.

 
a) General.  During the term of this Agreement, CBR or its Affiliates shall
follow the daily maintenance and periodic performance requirements and
recommendations for the AXP System as set forth in Chapter 8 of the Maintenance
section of the AXP System Operator & Maintenance Manual.  Thermo will not
provide routine or otherwise preventative service for the device other than as
set forth in the applicable warranty, or as provided in Section 2.2 (c) below.
 

 
- 1 -

--------------------------------------------------------------------------------

 





 
b) Maintenance.  Maintenance shall consist of routine and regular activities
detailed in the AXP System Operator & Maintenance Manual. Maintenance activities
shall be performed by CBR or its Affiliates on the AXP System in accordance
with  pre-determined schedules, independent of any failures, defects or other
problems with the AXP System, for the purpose of maintaining the AXP System in
good working order.
 
c) Post-Warranty Device Repair Service.  Thermo and CBR acknowledge that the
warranty period has expired for all of the AXP Devices operated by CBR as of the
Effective Date.    Upon expiry of the warranty period for the AXP Devices as per
Section 13, Thermo shall offer to CBR  device repair services under a separate
service contract, which is attached hereto as Exhibit 1 and herein incorporated
by reference (“Service Agreement”).  Failure by CBR to pay device repair service
fees under the Service Agreement may, at the option of Thermo by written notice
to CBR, result in the termination of the Service Agreement and the Quality
Agreement, but is not a breach of this Agreement by CBR.
 
 
3.  
Price, Purchasing, Currency and Payment

 
3.1  
Purchase Price Disposables.  The price for Disposables ordered pursuant to this
Agreement shall be as set forth in Appendix 2, however, during the Reduction,
the unit price for each Disposable shall be held at the preferred price of [*]
per unit ([*] per box of 24), provided that CBR purchases [*]per quarter during
the Reduction Period as set forth in Appendix 1.  The price charged for each
calendar year thereafter shall be based upon the forecast provided by CBR for
that calendar year.  The price includes all packaging, transportation costs to
the Delivery Location, insurance, customs duties and fees, and applicable excise
taxes. All sales and use taxes, if any, shall be the sole responsibility of CBR.

 
3.2  
Purchase Price Other Products.  Pricing for Products other than Disposables
shall be as listed in Appendix 3.  The price includes all packaging,
transportation costs to the Delivery Location, insurance, customs duties and
fees, and applicable excise taxes. All sales and use taxes, if any, shall be the
sole responsibility of CBR.

 
3.3  
Price Guarantee.  Thermo shall not at any time during the Term of this Agreement
sell [*] in United States and Canada cord blood bank sector (family banks and
public banks) [*] pursuant to this Agreement.  If Thermo charges such different
buyer a lower price for a Product, Thermo must immediately apply the lower price
for the Products under this Agreement.

 
3.4  
Payment Terms.  Thermo shall invoice CBR for Products upon shipment. Payment of
the purchase price for Products or the fee for maintenance services shall be
made within sixty (60) days of the date of the relevant invoice, unless
otherwise agreed in writing or disputed in good faith.  Except for invoices
which CBR has successfully disputed, Thermo shall be entitled to interest on
late payments from the date on which payment was due. The rate of interest shall
be twelve percent (12%) per annum.

 
3.5  
Invoice Disputes.  CBR shall notify Thermo in writing of any dispute with any
invoice (along with a reasonably detailed description of the dispute) within
thirty (30) days from CBR's receipt of such invoice. Invoices for which no such
timely notification is received shall be deemed accepted by CBR as true and
correct and CBR shall pay all amounts due under such invoices within the period
set forth in Section 3.4. The parties shall seek to resolve all such disputes
expeditiously and in good faith. Notwithstanding anything to the contrary, each
Party shall continue performing its obligations under the Agreement during any
such dispute, including, without limitation, payment by CBR of all undisputed
amounts.

 
3.6  
Purchase Commitment.  CBR commits to purchase, and Thermo agrees to sell to CBR,
[*] units of Disposables for shipment on or before December 31,
2013.  Thereafter, CBR will purchase and Thermo will supply Disposables per
CBR’s rolling forecast and in accordance with Appendix 1.  In the quarter
preceding the first calendar year post Reduction and each Renewal Term
thereafter, the JOC will establish an updated annual minimum purchase volume for
such term based on CBR’s anticipated consumption of Disposables during such
term.

 
3.7  
Annual Reconciliation.  After the completion of the Reduction, within thirty
(30) days after the end of each calendar year, the JOC will calculate the actual
quantity purchased by CBR, as confirmed by actual binding orders placed for
delivery in that year by CBR and shipped by Thermo. The annualized amounts will
be referenced to the tiered pricing in Appendix 2 and, if necessary,
reconciliation of the appropriate pricing tier shall be applied to the actual
unit volume purchased by CBR.  Any refund to CBR by Thermo or amounts owed to
Thermo by CBR shall be thereafter conveyed within thirty (30) days of the
calculations.

 
 
4.  
Forecasts

 
4.1  
Rolling Forecast.  CBR shall provide to Thermo a rolling quarterly consumption
forecast of Disposables covering a twelve (12) month period.  Such rolling
forecast shall be due from CBR to Thermo two (2) weeks prior to the start of the
relevant quarter.

 
4.2  
Binding Forecast. The first two quarters’ forecast shall be binding on CBR and
Thermo; the third quarter’s forecast shall be binding within [*] of the quantity
reflected in the forecast as the then-current second quarter forecast expires
and the third quarter forecast matures into the new and binding second quarter
forecast. Forecasts for the fourth quarter may be changed with written notice
from CBR to Thermo.

 
4.3  
Volume Minimums. Notwithstanding the provisions of this section, the unit volume
minimums of Appendix 1 shall apply during the Reduction Period as further set
forth in Section 3.6 above.

 
4.4  
Reports. Within fifteen (15) days after the conclusion of each calendar quarter,
CBR will provide Thermo the following data regarding the just-ended quarter: (i)
quarter beginning quantity of Disposables in CBR inventory, (ii) the quantity of
Disposables purchased by CBR during the quarter, and (iii) the quarter ending
quantity of Disposables held in CBR inventory.

 
 
5.  
Order

 
5.1  
Procedure.  All orders for Products shall be by means of a signed written
purchase order which shall be submitted to Thermo at Thermo’s address for notice
purposes as set forth herein, and shall request a delivery date. Orders may be
placed by telephone, facsimile transmission or, email; provided, that the
corresponding signed confirming purchase order is received by Thermo within ten
(10) days after such order. Thermo shall notify CBR in writing within a
reasonable time from submission of the purchase order of any rejected order.

 

 
- 2 -

--------------------------------------------------------------------------------

 





 
5.2  
Order requirements.  CBR will place a single purchase order for the quantities
for the bound quarter on the first Monday of that bound quarter. Release dates
for each monthly quantity will be finalized by the parties within three (3) days
of receipt of the quarterly purchase order by Thermo.  All monthly release dates
for the bound quarter shall be within that same quarter.

 
5.3  
Disposables. In any quarter, CBR will each month order and take delivery of a
monthly quantity of Disposables approximating [*], but not less than [*], of the
total quarterly unit volume under the binding forecast for such quarter. The
foregoing provision shall not limit the binding purchase obligation with respect
to any quarter.  CBR’s monthly order quantity for Disposables shall be in
multiples of sixteen (16) cases (384 units) and Thermo will fill CBR orders for
Disposables with single lot quantities of no less than sixteen (16) cases.

 
5.4  
Maximum Order. After the Reduction is complete, CBR shall not purchase in excess
of [*] of its quarterly Disposable consumption in any one quarter without
advance discussion with the JOC and the written consent of Thermo.

 
5.5  
Order Priority. CBR’s binding purchase orders of Product [*] so long as such
purchase orders are timely delivered, and the amounts were included for a period
of no less than two (2) quarters in the rolling forecast provided by CBR.

 
5.6  
General terms and conditions.  Any orders placed under this Agreement shall be
solely governed by the terms and conditions of this Agreement. No general terms
and conditions of either party referred to in purchase orders, order
confirmations, invoices or elsewhere shall apply, unless expressly agreed in
writing by both parties.

 
 
6.  
Terms of Delivery

 
6.1  
Delivery terms.  Thermo will select method of shipment.  Any term of delivery
shall be construed according to the 2010 INCOTERMS. The delivery shall be CIP
CBR’s Delivery Location. Shipments will originate from a location in the United
States of America, and be pre-landed and/or cleared before being shipped to CBR.

 
6.2  
Delivery time.  Upon receiving written orders from CBR, Thermo shall without
undue delay process the orders and deliver the ordered quantities of the
Products by the delivery date determined pursuant to Section 5.2 above. Delivery
completed within +/- three (3) business days of the delivery date shall be
deemed delivery by the agreed-upon date. Thermo shall without undue delay
confirm in writing its ability to deliver the quantities of Products set forth
in the order on the delivery dates specified in the order.

 
6.3  
Licenses.  Where delivery of any Product requires an export license or other
authorization before shipment, Thermo shall be responsible for obtaining all
such requisite licenses and authorizations.

 
6.4  
Consequences of Delay.  Thermo shall use all commercial reasonable efforts to
minimize the consequences of any delay in the delivery of the Products.  For
clarity, this Section 6.4 does not qualify, modify or limit Thermo’s obligations
under the other provisions of this Agreement.

 
 
7.  
Packaging

 
The prices refer to the Products packaged in standard containers provided by
Thermo, as defined in the Specifications.
 
 
8.  
Quality

 
8.1  
Quality Systems.  Thermo must, and must require all manufacturers and
sub-manufacturers involved in the manufacture of the Products to, comply with
ISO 13485 or corresponding quality system.  In addition, Thermo must maintain
510(k) clearance of the AXP System and adhere to all applicable FDA regulations.

 
8.2  
Inspection and Audit Rights. Thermo hereby grants to CBR or a third party acting
on CBR's behalf access, during normal working hours and upon reasonable advance
notice to Thermo's premises (including Thermo's manufacturing operations used in
production of the Products) and all pertinent documents and other information,
related to quality systems, whether stored in tangible or intangible form,
including any books, records and accounts, in any way related to Thermo's
performance under this Agreement for the purpose of auditing Thermo against its
quality system and as a critical supplier to CBR.  Thermo agrees to reasonably
cooperate with CBR in connection with any such audit or inspections. Any such
audit or inspection shall be at CBR’s sole cost and expense.

 
8.3  
Additional Provisions.  Thermo and CBR agree to the terms and provisions of the
Quality Agreement which is incorporated herein by reference.  The Quality
Agreement is attached hereto as Exhibit 3.

 
 
9.  
Inventory Reduction

 
9.1  
Reduction. The Parties will jointly cooperate to implement the Reduction. The
Reduction will be undertaken in accordance with the planned unit volume purchase
rate by CBR and planned safety stock build up by Thermo.  The Parties intend
that they will attain an inventory balance of [*] safety stock by the end of
calendar year 2014.  By the end of calendar year 2015, the Parties intend that
warehousing of the safety stock inventory will be [*] between Thermo and CBR. By
calendar year end 2016, the Parties intend that the volume equivalent of [*]
inventory will be held by CBR and [*] will be held by Thermo.  Appendix 4
provides an illustrative example. Such schedule shall be reviewed by the JOC on
an annual basis and adjusted to accommodate increases in CBR consumption.

 
 
10.  
Supply Security

 
10.1  
Information.  Thermo shall inform CBR within seven (7) days of CBR’s placement
of any purchase order, or as soon as otherwise known by Thermo, of any
reasonably foreseeable shortage or any other circumstances of which it becomes
aware that may impact its ability to supply the Products to CBR.

 
10.2  
Thermo Safety Stock.  After the Reduction is complete, Thermo will maintain a
safety stock of Disposables equivalent to [*] of CBR Disposables consumption
based on the lesser of (i) the preceding quarter’s actual consumption of
Disposables or (ii) the binding first quarter forecast as provided by
CBR.  Thermo shall have ninety (90) days to adjust the absolute unit quantity of
Thermo safety stock after receiving a new forecast from CBR.  For purposes of
calculating Thermo safety stock, that quantity of Disposables in transit to
Thermo from the manufacturer may be included in the count as Thermo safety
stock.

 

 
- 3 -

--------------------------------------------------------------------------------

 





 
10.3  
CBR Safety Stock.  After the Reduction is complete, CBR shall maintain in its
warehouse [*] of safety stock calculated as set forth in Section 10.2, above.

 
10.4  
Rotation and Fulfillment.  Thermo shall fill CBR’s orders for Disposables
hereunder by drawing down, on a FIFO basis, the safety stock of finished goods
inventory maintained pursuant to Section 10.2 and using the Disposables ordered
by CBR to replenish the same sufficient to satisfy the foregoing inventory
requirement going forward.

 
At termination.  If CBR provides termination notice pursuant to section 19.1 or
19.2(a) Thermo shall not be required to maintain safety stock and may fulfill
orders from any accumulated inventory of safety stock.  For the avoidance of
doubt, this Section does not relieve Thermo of its obligation under section
19.3.
 
 
11.  
Disposables Credit Balance

 
11.1  
General.  CBR has a credit balance of Disposables, to be provided at no cost, at
any given time as a result of Thermo providing replacements for non-conforming
Disposables.   Through the JOC, the Parties will determine a schedule to
integrate these replacement Disposables into the annual consumption rate of CBR.

 
11.2  
Accounting. For purposes of calculating the actual unit volume purchased by CBR
in an annual period for determining the appropriate tiered pricing in Appendix
2, such calculation shall take into consideration as an offset that quantity of
replacement Disposables applied in the relevant annual period.  The Parties
desire that the existing quantity of replacement Disposables be (1) incremental
to that quantity of Disposables purchased by CBR in Calendar Year 2016, (2) not
apply to CBR’s minimum purchase commitment, and (3) be applied evenly across
four quarters.

 
 
12.  
Restricted Use

 
12.1  
Limitations on Use.  The Equipment and Disposables are supplied to CBR solely
for use in the Field of Use.  The right of CBR to use the Equipment and
Disposables is further subject to CBR’s ongoing compliance with the provisions
of the AXP Operator Manual.

 
12.2  
Regulatory Requirements.  CBR is solely liable to ensure compliance with any
regulatory requirements related to CBR’s use of Products.  Thermo remains
responsible for ensuring regulatory compliance with respect to the manufacture,
supply, storage, shipment and release of Products and the use thereof both (a)
within the Field of Use in accordance with the AXP Operator’s Manual and (b) in
compliance with any FDA regulations governing the Products, as such may be
revised or amended from time to time.  Thermo agrees to cooperate with CBR in
providing any information necessary for regulatory requirements.

 
 
13.  
Warranty

 
13.1  
Warranty.  Thermo warrants that the Disposables, including Disposables currently
in CBR’s inventory that were purchased by CBR from GE healthcare, will meet the
Specifications at the time of delivery and until their expiration date. Thermo
warrants that all other Products will meet the Specifications at the time of
delivery and for twelve (12) months thereafter, as set forth in the warranty
attached as Appendix 7.  In the event of a conflict between this Agreement, the
Quality Agreement, and the warranty in Appendix 7, the following shall
control:  first this Agreement, then the Quality Agreement, and last the
warranty in Appendix 7.

 
13.2  
Remedies.

 
a) For Disposables.  The remedies for any breach of warranty are set forth in
the Quality Agreement, attached hereto as Exhibit 3. In the event of a conflict
between the warranty for Disposables in the warranty attached as Appendix 7 and
the Quality Agreement, the Quality Agreement controls.
 
b) Non-Disposable Products. The remedies for the failure of any non-Disposable
Product is as set forth in the warranty attached as Appendix 7
 
 
14.  
Export Control

 
14.1  
CBR will purchase Products only for its own use and will not sell or attempt to
sell the Products to third parties.  With the exception of CBR’s Affiliates, CBR
will not export products without prior written approval from Thermo.

 
14.2  
CBR undertakes not to re-export the Products covered by this Agreement without
the requisite export license from relevant body of the United Nations or other
similar international organization, the United States Government, the country of
origin or the original country of export. The requirement to obtain a license
may vary depending on the country of destination, the end user, the end use and
other factors.  Upon request from Thermo, CBR shall furnish Thermo with copies
of all documents relating to such re-export.

 
 
15.  
Confidentiality

 
15.1
Confidentiality.  Each party acknowledges that, in the course of performing its
duties and obligations under this Agreement, certain information that is
confidential or proprietary to such party (“Confidential Information”) will be
furnished by the other party or such other party’s
representatives.  Confidential Information includes information relating to the
disclosing party’s business, including, without limitation, customer and
healthcare professional information, personnel information, product designs,
product plans, data, software and technology, financial information, marketing
plans, business opportunities, proposed terms, pricing information, discounts,
inventions and know-how that either (a) is designated as confidential by the
disclosing party at the time of disclosure; or (b) would reasonably be
understood, given the nature of the information or the circumstances surrounding
its disclosure, to be confidential.  Each party agrees that any Confidential
Information furnished by the other party or such other party’s representatives
will not be used by it or its representatives except in connection with, and for
the purposes of, the promotion, marketing, distribution and sale of Product(s)
and parts under this Agreement and, except as provided herein, will not be
disclosed by it or its representatives without the prior written consent of the
other party.

 
15.2
Exceptions.  The confidentiality obligations of each party under  Section 15.1
do not extend to any Confidential Information furnished by the other party or
such other party’s representatives that (i) is or becomes generally available to
the public other than as a result of a disclosure by such party or its
representatives, (ii) was available to such party or its representatives on a
non-confidential basis prior to its disclosure thereto by the other party or
such other party’s representatives, (iii) was independently developed without
the use of the other party’s Confidential Information by representatives of such
party who did not have access to the other party’s Confidential Information, as
established by contemporaneous written records, or (iv) becomes available to
such party or its representatives on an non-confidential basis from a source
other than the other party or such other party’s representatives; provided,
however, that such source is not bound by a confidentiality agreement with the
other party or such other party's representatives.

 

 
- 4 -

--------------------------------------------------------------------------------

 





 
15.3
Compelled Disclosure.  In the event that either party or its representatives are
requested or become legally compelled (by oral questions, interrogatories,
requests for information or document subpoena, civil investigative demand or
similar process) to disclose any Confidential Information furnished by the other
party or such other party’s representatives or the fact that such Confidential
Information has been made available to it, such party agrees that it or its
representatives, as the case may be, will provide the other party with prompt
written notice of such request(s) so that the other party may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement.  In the event that such protective order or other remedy is not
obtained, or that the other party waives compliance with the provisions of this
Agreement, such party agrees that it will furnish only that portion of such
Confidential Information that is legally required and will exercise its best
efforts to obtain reliable assurance that confidential treatment will be
accorded to that portion of such Confidential Information and other information
being disclosed.

 
15.4
Ownership of Confidential Information.  The party disclosing or otherwise
furnishing Confidential Information to the other party will retain the exclusive
ownership of all right, title and interest in and to such Confidential
Information.

 
15.5
Survival.  The obligations of the parties under this Section 15 shall survive
the expiration or earlier termination of this Agreement for a period of five (5)
years.

 
 
16.  
Intellectual Property

 
16.1  
License Grant.  Thermo hereby grants to CBR a non-exclusive, worldwide,
royalty-free, fully paid up, and perpetual license to use the Products and all
Thermo Intellectual Property for the limited purpose of using the Products for
the automated volume reduction of cord blood for the purpose of making cell
concentrates during the Term.

 
16.2  
Restrictions.  Except as otherwise set forth in this Agreement or the Escrow
Agreement, Thermo retains all ownership of its Intellectual Property, and CBR
will not (a) modify, alter, amend, fix, translate, enhance or otherwise create
derivative works of the Products; (b) reverse engineer, disassemble, decompile,
or decode the Products, including the software incorporated therein; (c) attempt
to derive or gain access to the source code of the software incorporated into
the Products, except as and only to the extent this restriction is prohibited by
law; or (d) remove, delete or alter any trademarks, copyright notices or other
Intellectual Property rights notices of Thermo or its licensors from the
Products.

 
16.3  
Advertisements.  Notwithstanding the foregoing or paragraph 21.9, CBR shall have
the right to inform the public regarding the Products in advertising materials
and use Product logos and descriptions in such materials subject to compliance
with Thermo’s use guidelines.

 
 
17.  
Limitation of Liability and Indemnification

 
17.1  
Limitation.  Save for any liability under Section 13 and Section 17.3, Thermo
shall not be liable for any damage to property caused by the Product after it
has been delivered and is in the possession of CBR. Nor shall Thermo be liable
for any damage to products manufactured by CBR, or to products of which CBR’s
products form a part.

 
17.2  
Indirect loss.  EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 17.3 OR ELSEWHERE IN
THIS AGREEMENT, THERE SHALL BE NO LIABILITY FOR EITHER PARTY TOWARDS THE OTHER
PARTY FOR LOSS OF PRODUCTION, LOSS OF PROFIT, LOSS OF USE, LOSS OF CONTRACTS OR
FOR ANY CONSEQUENTIAL, ECONOMIC OR INDIRECT LOSS WHATSOEVER, REGARDLESS OF THE
LEGAL THEORY UNDER WHICH SUCH LIABILITY IS ASSERTED, AND REGARDLESS OF WHETHER A
PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH LIABILITY.

 
17.3  
Indemnification.

 
a) CBR shall indemnify and hold Thermo harmless from and against any and all
liability damage, loss, cost and/or expense (including without limitation
reasonable attorney’s fees) which arise or result from third party claims in
connection with the distribution, marketing or  use of CBR products that are
processed using the Products, except to the extent such liabilities, damages,
losses, costs or expenses are (i) a direct result from an act or omission of
gross negligence or wilful misconduct on the part of Thermo or its employees or
agents or (ii) proximately caused by either a Product’s failure to conform to
its Specifications (regardless of when that failure occurs) or the normal use of
the Products in accordance, where applicable, with the AXP Operator’s manual.
 
b) Thermo shall indemnify and hold CBR harmless from and against any and all
liability damage, loss, cost and/or expense (including without limitation
reasonable attorney’s fees) which arise or result from third party claims in
connection with an act or omission of gross negligence or wilful misconduct on
the part of Thermo or its employees or agents.  Thermo shall also indemnify,
defend and hold harmless CBR from and against any third party claim that any
ordinary use of the Product infringes a claim for copyright, trademark, trade
secret or patent or, in each case, applications therefore in the United States.
If any Product is, or in Thermo’s opinion is likely to be, held to be
infringing, Thermo shall at its expense and option either (a) procure the right
for CBR to continue using it, (b) replace it with a noninfringing equivalent,
(c) modify it to make it non-infringing, or (d) direct the return of the Product
and refund to CBR the fees paid for such Product.
 
c) To receive the foregoing indemnities, the party seeking indemnification must
promptly notify the other party in writing of a claim or suit and provide
reasonable cooperation (at the indemnifying party’s expense) and full authority
for the indemnifying party to defend or settle the claim or suit.  The
indemnifying party shall have no obligation to indemnify the indemnified party
under any settlement made without the indemnifying party’s written consent.  The
indemnifying party shall not agree to a settlement of any third party claim
arising under this Section without the prior written consent of the indemnified
party, which consent shall not be unreasonably withheld.
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
18.  
Representations and Warranties

 
Each party represents and warrants to the other party as follows:
 
a) it has the requisite rights, power and authority to enter into this Agreement
and to perform according to its terms;
 
b) the officer signing this Agreement on behalf of it has authority to do so;
 
c) it is presently under no obligation to any third party which would prevent it
from carrying out its duties and obligations under this Agreement or which is
inconsistent with the provisions contained in this Agreement; and
 
d) it will cause its employees and agents to comply with all laws, regulations
and standards applicable to the performance of its obligations under this
Agreement.
 
 
19.  
Term and Termination

 
19.1  
Term.  The term of this Agreement shall begin on the Effective Date and continue
for a period of five (5) years (“Initial Term”) with automatic renewal terms of
two (2) years (each, a “Renewal Term” and together with the Initial Term, the
“Term”) unless CBR gives notice of nonrenewal at least six (6) months prior to
the end of the current Term.

 
19.2  
Termination with cause.

 
a)           Either party may terminate this Agreement at any time upon written
notice if the other party becomes the subject of a voluntary or involuntary
petition of bankruptcy, insolvency, receivership, general assignment for the
benefit of creditors, liquidation or the like;
 
b)           Thermo may terminate this Agreement for material monetary defaults
by CBR not cured after thirty (30) days’ written notice; and CBR may terminate
with at least thirty (30) days’ written notice if Thermo breaches any material
provision of this Agreement and either the breach cannot be cured or, if the
breach can be cured, it is not cured by Thermo within thirty (30) days after
Thermo’s receipt of written notice of such breach, and


 c)           In the event of a Force Majeure affecting Thermo’s performance
under this Agreement for more than ninety (90) days CBR may terminate with at
least ninety (90) days’ written notice, provided that the Force Majeure event is
not ended by the end of the 90-day notice period.  For the avoidance of doubt,
CBR can give notice immediately to terminate at any time after being informed of
the Force Majeure event under Section 22.5


19.3  
Orders upon termination.  Upon notice of termination Thermo shall fulfill and
deliver orders for the Products in line with the binding part of the Rolling
Forecast and placed by CBR prior to the date of such notice. Any further orders
shall be subject to mutual agreement.

 
 
20.  
Escrow

 
20.1  
On the Effective Date, the parties executed the Fourth Amended and Restated
Technology License and Escrow Agreement, which is herein incorporated by
reference and attached as Exhibit 2.

 
 
21.  
Joint Operating Committee

 
21.1  
Upon the Effective Date, Thermo and CBR shall establish a JOC.  The JOC shall be
comprised of 2 members appointed by Thermo and 2 members appointed by CBR.  The
JOC shall have the duties and responsibilities set forth in this Section.

 
21.2  
The JOC shall discuss and work to reach consensus on the management and
administration of the responsibilities and obligations of the Parties under the
Agreement.  If the JOC is unable to reach consensus on a matter, the issue shall
be resolved by the next senior-most executives of the Parties not otherwise on
the JOC.  If such senior executives cannot reach consensus and resolution, the
Parties shall continue to comply with the express terms of the Agreement, and
each Party shall have the right to decide how to proceed within each Party’s
respective area of responsibility.

 
21.3  
The JOC will meet no less than four (4) times a year two (2) times face-to-face
and two (2) times via video conferencing to review, among other things, sales
performance, progress on sales metrics, the operating plan and budget, on hand
inventory levels, customer usage information, and make such adjustments and
changes as are agreed to by the Parties.

 
 
22.  
Miscellaneous

 
22.1  
Assignment.  Neither party may transfer or assign any rights or obligations
under this Agreement, however each of the parties shall have the right to
transfer or assign its rights and obligations to an Affiliate, and to a third
party acquirer of all or substantially all of the assets of the business to
which this agreement pertains.  Additionally, this Agreement may be assigned in
the case of any reorganization or reincorporation of either party.

 
22.2  
Modifications.  No provision of this Agreement may be amended, modified or
otherwise changed, other than by an instrument in writing duly executed on
behalf of the Parties to this Agreement.

 
22.3  
Entire agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the Parties hereto with respect to the subject matter hereof and no
party shall be liable or bound to the other in any other manner, except as set
forth herein. If and to the extent there are inconsistencies between the
provisions in this document and the Schedules, the provisions in this document
shall prevail.

 
22.4  
Severability.  If any provision of this Agreement is finally held to be invalid,
illegal or unenforceable by a court or agency of competent jurisdiction, that
provision shall be severed or shall be modified by the Parties so as to be
legally enforceable (and to the extent modified, it shall be modified so as to
reflect, to the extent possible, the intent of the Parties) and the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired in any way.

 
22.5  
Force Majeure.  No party shall be liable or responsible to the other party, nor
be deemed to have defaulted under or breached this Agreement, for any failure or
delay in fulfilling or performing any term of this Agreement, when and to the
extent such failure or delay is caused by or results from acts beyond the
affected party's reasonable control, including, without limitation: (a) acts of
God; (b) flood, fire, earthquake or explosion; (c) war, invasion, hostilities
(whether war is declared or not), terrorist threats or acts, riot or other civil
unrest; (d) government order or law; (e) actions, embargoes or blockades in
effect on or after the date of this Agreement; (f) action by any governmental
authority; and (g) national or regional emergency. The party suffering a Force
Majeure Event shall give notice to the other party within three (3) days of the
Event, stating the period of time the occurrence is expected to continue and
shall use diligent efforts to end the failure or delay and ensure the effects of
such Force Majeure Event are minimized.

 

 
- 6 -

--------------------------------------------------------------------------------

 





 
22.6  
Waiver.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 
22.7  
Third Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 
22.8  
Notices.  Forecasts, orders and other communication in the ordinary course of
business shall be submitted to the contact persons set forth in Appendix 6. Any
legal notices shall be in writing and shall be deemed to have been given if
delivered personally or sent by mail or facsimile to the addresses/facsimile
numbers as follows:

 

 
If to Thermo:
If to CBR:
   
ThermoGenesis Corp.
CBR Systems, Inc.
   
Attn: Matthew Plavan
Attn:  Michael Johnson
   
2711 Citrus Road
1200 Bayhill Drive, Suite #301
   
Rancho Cordova, CA  95742
San Bruno, California 94066
 



 
All such notices shall be deemed to have been given on the date personally
delivered or, if sent by mail, 3 days after deposit with the U.S. Postal
Service, return receipt requested, or, if sent by fax, on the date of
transmission.
 
22.9  
Announcement.  The Parties agree to consult with each other before issuing any
press release or making any public statement, either in writing or verbally,
with respect to this Agreement or any other transaction contemplated herein and,
except as may be required to make any regulatory filing or by applicable law or
regulation or any listing agreement with any national securities exchange, shall
not issue any such press release or make any such public statement prior to
providing the press release to the other party and obtaining the written consent
of the other party, provided that the request shall be deemed approved in the
event that the other party does not reply to a request within five (5)
days.  Any scientific publication referencing Thermo or the Products must be
provided to Thermo by CBR at least thirty (30) days prior to release.  Once any
public disclosure is approved for disclosure by either party as provided in this
Section, the other party may make subsequent or repeated public disclosures
(orally or in writing) of the contents thereof without the further approval of
the other party.

 
22.10  
Jurisdiction.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California, USA. The United Nations Convention on
the International Sale of Goods is hereby excluded.

 
22.11  
Disputes.  Any dispute in connection with this Agreement shall be finally
settled by arbitration in San Mateo County, USA, in accordance under the rules
of Judicial Arbitration and Mediation Services (JAMS).

 
This Agreement has been executed in two (2) original counterparts, of which the
parties have taken one each.
 



 
Signed for and on behalf of:
Signed for and on behalf of:
   
THERMOGENESIS CORP.
CBR SYSTEMS, INC.
   
Signature /s/ Dan T. Bessey
Signature /s/ Geoffrey Crouse
   
Name (capitals) DAN T BESSEY
Name (capitals) GEOFFREY CROUSE
   
Title:  Chief Financial Officer
Title:  Chief Executive Officer
 


 
- 7 -

--------------------------------------------------------------------------------

 

Appendix 1:
 
CBR MINIMUM PURCHASE VOLUMES:
 



 
Calendar Year
CY14Q1
CY14Q2
CY14Q3
CY14Q4
CY15Q1 to End of Reduction
After Reduction
   
TG Fiscal
Year
FY14Q3
FY14Q4
FY15Q1
FY15Q2
FY15Q3 to End of Reduction
After Reduction
   
Boxes of 24
p/n 8-5101
[*]
[*]
[*]
[*]
[*]
Per Section 3.6
   
Individual Units
(for reference)
[*]
[*]
[*]
[*]
[*]
Per Section 3.6
 


 
- 8 -

--------------------------------------------------------------------------------

 

Appendix 2:
DISPOSABLE BAG SET PRODUCT AND PRICING



 
TG Part Number
Old Part Number
Description
Unit
CBR Price
   
8-5101
28-4044-64
Processing Set / Disposable Product,
Box of 24 multi-bag disposable processing sets
Ea
Per schedule, below
 





Prices effective after Reduction is complete:

 
Tier
Unit Quantity
Unit Price (ea)
Per Box Price (24) Extended Price
   
1
0 - [*]
$[*]
$[*]
   
2
[*] – [*]
$[*]
$[*]
   
3
[*] – [*]
$[*]
$[*]
   
4
[*] -[*]
$[*]
$[*]
   
5
[*] – [*]
$[*]
$[*]
   
6
>[*]
$[*]
$[*]
 




 
- 9 -

--------------------------------------------------------------------------------

 

Appendix 3:
NON-DISPOSABLE PRODUCTS & PRICING



 
TG Part Number
Old Part Number
Description
Unit
CBR Price
   
8-5100
28-4044-63
AXP Start-Up Kit comprising one (1) each of:
· Counterweight
 
· Wireless Bar Code Scanner
 
· Device Stand
 
· Weight Set
 
· XpressTrak Software
 
· Operators Manual
 
· Component Retaining Clip
 
Ea
[*]
   
8-5103
28-4044-59
Main Docking Station
Ea
[*]
   
8-5107
28-4044-65
Satellite Docking Station
Ea
[*]
   
8-5102
28-4044-58
AXP Devices (incl.  weight compensation cap)
Ea
[*]
   
7-00-186
N/A
Weight Compensation Cap
Ea
[*]
   
7-00-210
N/A
AXP Device Battery
Ea
[*]
   
8-5124
N/A
AXP Freezing Bag Label
Ea
[*]
   
8-5104
28-4044-60
Counterweight
Ea
[*]
   
8-5108
28-4044-66
Device Stand
Ea
[*]
   
8-5148
N/A
Component Retaining Clip Set
Ea
[*]
   
8-5114
28-4044-69
Oval Bucket Adaptors, Sorvall
Ea
[*]
   
8-5155
N/A
Oval Bucket Spacers, Sorvall
Ea
[*]
   
8-5120
28-4044-68
A/B/C Switch Box
Ea
[*]
   
8-5109
28-4044-62
Weight Set (QC, counterweights, and compensation weights)
Ea
[*]
   
8-5106
N/A
Wireless Barcode Scanner
Ea
[*]
   
8-5110
N/A
AXP QC Bag Sets (Box of 10)
Ea
[*]
   
7-00-213
N/A
XpressTRAK Software Upgrade Kit
Ea
[*]
   
TBD
N/A
AXP Annual Service
Per Device
1 yr
[*]
   
TBD
N/A
Docking Station Service
Per Device
1 yr
[*]
 






 
- 10 -

--------------------------------------------------------------------------------

 



Appendix 4:
INVENTORY REDUCTION AND STABILIZATION PLAN EXAMPLE VOLUMES


Example CBR Purchases for the Remainder of Calendar Year 2013 and Calendar Year
2014


Effect of Purchases on Safety Stock (for illustration only; amounts are
nonbinding)



 
Effect of Proposal on Safety Stock (for illustration only; amounts are
nonbinding)
     
CBR/GE
TG
Total
In years
   
12/31/13
[*]
[*]
[*]
~1.25 yrs
   
12/31/14
[*]
[*]
[*]
~1.0 yrs
   
12/31/15
[*]
[*]
[*]
~1.0 yrs
   
12/31/16
[*]
[*]
[*]
~1.0 yrs
 




 
- 11 -

--------------------------------------------------------------------------------

 

Appendix 5
 
SPECIFICATIONS
 
The AutoXpress® Platform will consist of 4 major components:


·  
AXP Device: the AXP Device will process blood and separate it into 3 components,
each stored into an individual bag. The resulting components are 1) red blood
cells (RBC); 2) buffy coat (include: WBC, platelet and nucleated reds cells);
and 3) plasma.



[*]


·  
Processing bag set: the single use processing bag set will be a disposable bag
set that fits into the AXP device.



[*]


·  
Docking Station: the Docking Station will charge the AXP device and allow for
downloading processing information to the XpressTRAK software.



[*]


·  
XpressTRAK software:  the XpressTRAK Software is an application software program
that will capture processing data for each cord blood unit processed.  It
assists the cord blood processing site with GMP compliance.



[*]


The following are general requirements that apply to the system described above:


·  
Device shall obtain appropriate governmental approval so that it can be used in
a blood processing lab.




 
- 12 -

--------------------------------------------------------------------------------

 

Appendix 6
 


 
Omitted.
 

 
- 13 -

--------------------------------------------------------------------------------

 

Appendix 7
WARRANTY


AXP® System Operator and Maintenance Manual, 37-00-101 [G]
1.  
Introduction



All ThermoGenesis Corp products are covered by specific and limited warranties,
as described in this chapter. For questions about Platform warranties, or if
warranty repairs are needed, contact authorized distributor or ThermoGenesis
Corp.


Technical Service Company: _______
Contact Name: __________________
Phone Number:__________________
Email: _________________________
Hours of Operation: ______________


ThermoGenesis Corp
2711 Citrus Road
Rancho Cordova, CA 95742 USA
Toll free: 1 (800) 783-8357 (U.S./Canada)
Telephone: 1 (916) 858-5100 (outside U.S./Canada)
Fax: 1 (916) 858-5199
Email: support@thermogenesis.com
www.thermogenesis.com


When calling for service or repairs, have available:
·  
Detailed information about problem

·  
Disposable lot number and expiration date

·  
Service record

·  
Serial numbers and date/place of purchase of device and docking station



 
Limited Warranty

ThermoGenesis Corp products are designed and manufactured to provide reliable,
trouble-free performance when properly maintained and used according to
operating instructions provided. Each unit is carefully inspected, tested and in
good working order prior to shipping.


 
Warranty

ThermoGenesis Corp warrants to original purchaser that device and docking
station will be free from defects in material or workmanship for one (1) year
from date of shipment. ThermoGenesis also warrants that spare parts will be free
from defects in material workmanship for a period of ninety (90) days, or
maximum time required by applicable local law, from date of shipment of spare
part. Equipment failure due to reasons other than manufacturing defects such as
accident, misuse or failure to timely perform scheduled maintenance in
accordance with maintenance schedule included with operating instructions for
the unit is excluded from Warranty coverage. This Warranty covers cost of parts
and labor needed to make Warranty repairs. ThermoGenesis reserves the right to
replace any malfunctioning unit or part with a new or refurbished unit in lieu
of repairing such unit.


This Warranty and Thermogenesis’ obligation to repair or replace defective parts
is sole and exclusive remedy of purchaser. Under no circumstances shall
ThermoGenesis be liable for consequential or economic damages that might arise
from a defective part.


THERMOGENESIS WARRANTIES, AS SET FORTH HEREIN, ARE EXCLUSIVE AND ARE IN LIEU OF,
AND PURCHASER HEREBY WAIVES, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF NON-INFRINGEMENT.


 
Limitations

Equipment or spare part malfunctions other than those caused by defects in
materials or workmanship, including malfunctions caused by misuse, accident, or
failure to perform scheduled maintenance, are excluded from coverage. Any
alterations or modifications made to the unit (other than modifications or
alterations made by ThermoGenesis) render warranty null and void. ThermoGenesis
will not be responsible for any consequential or incidental damages resulting
from equipment malfunction or loss of use of equipment.


 
Copyright

Copyright 2006, 2008, 2012, 2013 by ThermoGenesis Corp, All rights reserved


This manual is intended for use by operator of the AXP System. Permission is
granted to owner to make one copy for record retention and internal personal
use. This does not create a license to owner under any copyright, trademark,
patent, or other intellectual property right of ThermoGenesis Corp For
additional copies of this manual, contact ThermoGenesis Corp or equipment
supplier.


 
Trademark Information

ThermoGenesis Corp proprietary trademarks are property of ThermoGenesis Corp and
are protected under U.S. trademark laws and international treaties.
ThermoGenesis, AXP, AutoXpress, XpressTRAK, XpressLINK, BioArchive and
proprietary trademarks and service marks may not be used, except as provided by
law, without prior written consent of ThermoGenesis Corp Companies own other
brand trademarks and trade names mentioned in this manual.

 
- 14 -

--------------------------------------------------------------------------------

 



Exhibit 1
AXP Device Repair Service Agreement


 
This AXP Device Repair Service Agreement (“Repair Agreement”) is entered into by
and between Cbr Systems, Inc. (“CBR”) and ThermoGenesis Corp. (“Thermo”).  The
parties are simultaneously executing the Sale and Purchase Agreement (the “Sale
and Purchase Agreement”) in which Thermo undertakes to provide post-warranty
repair service on certain equipment as set forth in this Repair
Agreement.   This Repair Agreement is effective as of January 1, 2014 (the
“Effective Date”).
 
1.  
Scope of Coverage

 
1.1  
Scope. Thermo agrees to remedy a failure or other defect in the Equipment (as
defined below) due to any manufacturer’s defect in material or workmanship, or
normal wear and tear.

 
1.2  
Exclusions.  This Repair Agreement does not cover Equipment failure due to
accident, fire, water, failure of electric power, misuse, abuse, negligence,
vandalism, CBR’s failure to timely perform required, routine maintenance, in
accordance with the AXP System Operator and Maintenance Manual, or CBR’s failure
to operate the Equipment in accordance with the AXP System Operator  &
Maintenance Manual, or other reasons reasonably deemed by Thermo not to be
defects in material or workmanship, or normal wear and tear.

 
1.3  
Thermo Discretion.  Thermo reserves the right to replace any malfunctioning part
or Equipment with new or refurbished parts. Such refurbished parts shall meet
any all technical specifications applicable to new parts.  Any replaced parts
shall be the property of Thermo.

 
2.  
Equipment

 
2.1  
Equipment Defined.  “Equipment” means those AXP Devices, AXP Docking Stations,
and AXP Satellite Docking Stations purchased or otherwise in use by CBR at any
given time.  The Equipment at the time of the execution of this Agreement is
listed on Appendix A, hereto.  In addition, AXP Devices, AXP Docking Stations,
and AXP Satellite Docking Stations that are subsequently purchased or used by
CBR are automatically included as Equipment upon the expiration of their
warranty under the Sale and Purchase Agreement, and retired AXP Devices, AXP
Docking Stations and AXP Satellite Docking Stations are automatically removed

 
2.2  
Exclusions.

          a) Accessories:                      Weight compensation cap, counter
weights, bucket adaptors, bucket spacers, and retaining clips
          b) Disposables:                      AXP bag sets, QC bag sets, labels
and other one-time use items
 
3.  
Cost of Services

 
3.1  
Annual Cost.  The annual cost for the services provided under this Repair
Agreement are listed in Appendix 3 of the Sale and Purchase Agreement.

 
4.  
Services Provided

 
4.1  
General.  Thermo is responsible for full functionality of the Equipment.

 
4.2  
Provided Services.

 
a) Unlimited repair service for the AXP Systems including
 
(i)  
Labor

 
(ii)  
Spare parts

 
b) Unlimited Remote Activated Diagnostic (RAD) support
 
c) Twenty four (24) hour unlimited technical phone support for emergencies.
Standard Service Hours are Thermo’s normal business hours from 8:00 a.m. to 5:00
p.m., Pacific Time.
 
d) Email support (during normal business hours)
 
e) Software and Firmware updates
 
4.3  
Repair guidelines:

 
a.  
CBR should contact the ThermoGenesis Customer Operations Department by using the
Customer Portal on the ThermoGenesis web site:
http://www.thermogenesis.com/users/login/, an example of the Portal user
interface, Service Request page, and confirmation return email will be
substantially in the form herein at Appendix B. Alternatively, a telephone call
can be placed to Thermo by calling 916-858-5100 or an email sent to
customerservice@thermogenesis.com whereby the same customer Sinformation is
relayed to Thermo.  For emergency services outside of normal hours, CBR shall
call the Thermo emergency technical support hotline at 916-549-6363 for support.

 
b.  
By submitting a Service request CBR thereby authorizes Thermo to remotely access
the Equipment for purposes of conducting diagnostic evaluation of the Equipment.
Such authorization shall continue without interruption until the service matter
is resolved and closed with the CBR

 
c.  
CBR will provide the information to complete the online service request
and  further provide a reasonably detailed description of the requested service.

 
d.  
Within six (6) hours of submission during normal business hours, Thermo will
reply by email to the designated CBR email address with a serialized
conformation receipt of the Service request, substantially similar to that as
shown herein at Appendix B.

 
e.  
Within twenty four (24) hours (Thermo business hours of 8:00 am to 5:00 pm
Pacific Time Monday – Friday) of receiving a Service request, Thermo will begin
the process of evaluation and resolution. In the event that the issue cannot be
resolved on site, a Return Authorization (RA) will be issued for return of the
equipment to Thermo for repairs.

 
4.4  
Loaner Equipment.  Thermo will maintain a loaner pool of operational equipment
[*] to be kept at Thermo. In the event that the number of functioning devices
falls below critical level at CBR [*] or as agreed between CBR and Thermo) and
upon request by CBR, Thermo will promptly send loaner equipment to CBR for their
use until repaired equipment is returned. Upon return of repaired CBR equipment,
loaner equipment will be returned to Thermo.

 

 
- 15 -

--------------------------------------------------------------------------------

 





 
4.5  
Shipping and Delivery.  The cost of shipping devices to and from Thermo’s
designated location for repair will be borne by Thermo.  Thermo agrees to return
a device within two (2) weeks of its receipt of the device for repair.  Any
exception requires the approval of CBR.

 
4.6  
Documentation.  Thermo will provide documentation indicating what work was
performed and how the equipment was determined to be in good working order
which, per past practice, includes a Complaint Closure Letter for repairs, and a
Certificate of Conformance. Other requests for documentation will be assessed on
a one-off basis and Thermo will use reasonable efforts to provide the requested
additional information.

 
5.  
Requests Outside the Scope of Coverage

 
5.1  
Requests for Repair.  Repairs required on Equipment not covered under this
service contract will be charged based on Time and Materials. Equipment will be
shipped to the Thermo service center and, upon receipt, Thermo will evaluate and
quote CBR for the cost of the repairs.  Thermo will only repair the equipment
once quote is accepted and approved by CBR and a valid PO is received.

 
5.2  
Labor Rate.  Labor time is charged at a rate of $250/hour in minimum 0.5 hour
increments

 
6.  
Term and Termination

 
6.1  
Term.  This Repair Agreement is effective as of the Effective Date and remains
in effect until otherwise terminated in accordance with Section 6.2.

 
6.2  
Termination.  This Repair Agreement may be terminated by CBR with at least
thirty (30) days’ written notice, unless it is being terminated simultaneously
with the Sale and Purchase Agreement, in which case the termination shall
coincide with the termination of the Sale and Purchase Agreement.  If CBR fails
to actively maintain an annual AXP Device Repair Agreement coterminous with the
term of the Purchase and Sale Agreement the Reliability/Failure Rates and
remedies for breach of warranty as described in the Quality Agreement are null
and void and the Quality Agreement is no longer in effect.  This Repair
Agreement may be terminated by Thermo only for a material monetary default by
CBR not cured after thirty (30) days’ written notice.

 
7.  
Miscellaneous

 
7.1  
The provisions of Section 22 of the Sale and Purchase Agreement are herein
incorporated by reference.  In the event of a conflict between the terms of this
Maintenance Agreement and the Sale and Purchase Agreement, the Sale and Purchase
Agreement shall control.

 

 
Signed for and on behalf of:
Signed for and on behalf of:
   
THERMOGENESIS CORP.
CBR SYSTEMS, INC.
   
Signature:  /s/ Dan T. Bessey
Signature:  /s/ Geoffrey Crouse
   
Name: DAN T BESSEY
Name: GEOFFREY CROUSE
   
Title:  Chief Financial Officer
Title:  Chief Executive Officer
 




 
- 16 -

--------------------------------------------------------------------------------

 

Appendix A to AXP Repair Service Agreement
[*]

 
- 17 -

--------------------------------------------------------------------------------

 

Appendix B to AXP Repair Service Agreement


EXAMPLE Service Request and Confirmation Ticket


Customer Portal Snapshot [image.jpg]
[Rest of page intentionally left blank]

 
- 18 -

--------------------------------------------------------------------------------

 









-----Original Message [TEST Transmittal]-----
From: info@thermogenesis.com [mailto:info@thermogenesis.com]
Sent: Thursday, July 11, 2013 3:15 PM
To: ThermoGenesis Customer Support
Subject: ThermoGenesis Product Support Ticket


Name: Mr. John Researcher
Site ID: XXXX
Organization: Cbr Systems, Inc.
Phone Number: 800-XXX-XXXX
E-mail: Researcher, John; jresearcher@cbrsystems.com
Distributor: N/A
Country: USA


Ticket ID: 0043
Product:  AXP Device
Serial #: AX00XX
Issue: Hinge on door is cracked. 










[Rest of page intentionally left blank]



 
- 19 -

--------------------------------------------------------------------------------

 

Exhibit 2
FOURTH AMENDED AND RESTATED
TECHNOLOGY LICENSE AND ESCROW AGREEMENT


 
This Fourth Amended and Restated Technology License and Escrow Agreement
(“License”) effective December 31, 2013 is made by and between ThermoGenesis
Corp., a Delaware corporation (“ThermoGenesis”), and Cbr Systems, Inc., a
Delaware corporation (“CBR”).
 
BACKGROUND
 
A.  
ThermoGenesis and CBR entered into a Product Development and Supply Assurances
Agreement dated August 14, 2006 (the “Original Product Agreement”), under which
ThermoGenesis agreed to develop and manufacture a new AXP disposable and to
assure the supply and availability of the AXP System and Processing Sets.

 
B.  
The parties entered into a Technology License and Escrow Agreement dated June
15, 2010, as amended by the First Amendment dated February 6, 2013; the
Extension Addendum dated July 26, 2013; and the Extension Addendum dated October
30, 2013 (the “License and Escrow Agreement”) to license and make available to
CBR certain technical information for the limited purpose of allowing CBR to
manufacture, upon a default of ThermoGenesis under the License and Escrow
Agreement, certain products being sold to CBR.

 
C.  
The Parties entered into a Sale and Purchase Agreement effective [Insert date],
2013 (the “Sale and Purchase Agreement”), under which ThermoGenesis agrees to
sell, and CBR agrees to purchase the Products (as defined in the Sale and
Purchase Agreement). Sale and Purchase Agreement supersedes the Original Product
Agreement in its entirety.

 
D.  
Simultaneously with the execution of the Sale and Purchase Agreement, the
Parties agree to the terms of this Fourth Amended and Restated Technology
License and Escrow Agreement, which is hereby incorporated into the Sale and
Purchase Agreement.

 
NOW, THEREFORE, the parties agree as follows:
 
1)  
Escrow Deposit.

 
a)  
Initial Deposit. ThermoGenesis confirms that it has deposited, and will maintain
in deposit for the duration of the Sale and Purchase Agreement, a complete
description of all information and know-how that is required or useful for the
manufacture of the Products, including but not limited to:

 
i)  
Technical information, vendor lists, costing documents, engineering drawings,
manufacturing and assembly SOPS, and related information, including that
contained in the currently approved and released ThermoGenesis Device Master
Record (“DMR”, as defined in 21 CFR 820.181),

 
ii)  
A copy of 510(k) as originally submitted to the FDA,

 
iii)  
A complete FOI copy of the 510(k) requested by the seller (copies requested by
510(k) owners are not redacted),

 
iv)  
Copies of all correspondence to and from the FDA concerning the 510(k) during
the FDA review process,

 
v)  
Copies of all change orders for changes made to the device since FDA cleared the
device,

 
vi)  
Copies of all letters to file and completed safety and effectiveness assessments
including FDA decision tree assessment forms for each change, and

 
vii)  
A copy of the Design History File, with a technology escrow service mutually
acceptable to ThermoGenesis and CBR (“Escrow Company”).

 
ThermoGenesis and CBR have selected Iron Mountain Intellectual Property
Management, Inc. to serve as the Escrow Company pursuant to the terms of the
Three Party Master Beneficiary Escrow Service Agreement by and among
ThermoGenesis, CBR and Iron Mountain (“Escrow Agreement”), a copy of which
agreement is attached as Exhibit A.  ThermoGenesis will determine the exact
materials that need to be deposited into escrow (“Deposit
Materials”).  ThermoGenesis shall provide a duly-executed officer’s certificate
certifying that the Deposit Materials contain all the information and know-how
required to manufacture the Products.    Representatives of CBR shall be
entitled from time to time to verify the completeness of the deposit materials,
pursuant to the terms of the Escrow Agreement, but shall not be entitled to copy
the Deposit Materials.
 
b)  
Supplemental Deposits.  ThermoGenesis agrees to supplement the Deposit Materials
at least once in each six (6) month period from the effective date to
incorporate any additions to or modifications of the technical information and
know-how necessary to manufacture the Products.  At the time of deposit of such
a supplement, ThermoGenesis shall provide to CBR an updated officer’s
certificate as provided in paragraph 1(a) above.  The supplement and all
previous deposits shall be available for verification by CBR as provided in
paragraph 1(a) above.

 
2)  
Assistance.  In the event of a Default (as defined below) by ThermoGenesis,
ThermoGenesis agrees to timely provide to CBR the technical assistance and
assistance with its vendors, suppliers, contractors and subcontractors that is
required or useful to enable CBR to manufacture the Products.

 

 
- 20 -

--------------------------------------------------------------------------------

 





 
3)  
 Right to Purchase Product.  In the event of a Default by ThermoGenesis,
ThermoGenesis agrees that CBR has the perpetual, irrevocable right to purchase
Products directly from any manufacturer, sub-manufacturer, or retailer of
Products.  This Section 3 expressly supersedes any restriction in the Sale and
Purchase Agreement that limits CBR’s right to purchase the Products from a party
other than ThermoGenesis.  ThermoGenesis agrees to support this purchase and
provide any information or assistance reasonably required to give effect to this
Section 3.

 
4)  
Escrow Agreement.  ThermoGenesis and CBR agree to enter into the Escrow
Agreement with Escrow Company to serve as the escrow holder of the Deposit
Materials, to provide certain verification services and to release the Deposit
Materials to CBR in the event that ThermoGenesis commits a Default.

 
a)  
Capitalized terms used herein shall have the meanings set forth in this Article
4.

 
i)  
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

 
ii)  
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 
iii)  
“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (including common law), statute, ordinance, treaty, rule, regulation,
order, decree, judgment, writ, injunction, settlement agreement, requirement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 
b)  
Each of the following events or conditions shall constitute a Default:

 
i)  
Cash balance and short-term investments net of debt or borrowed funds of not
less than Two Million Dollars ($2,000,000) at any month end, as confirmed by
ThermoGenesis management within 20 days following any month end.  This clause
will be eliminated upon the documented agreement of the parties if ThermoGenesis
has received its targeted financing of $10 to $20 million.

 
ii)  
Thermogenesis shall commence any case, proceeding or other action (x) under any
existing or future Requirement of Law relating to bankruptcy, insolvency,
reorganization, or other relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (y) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Thermogenesis shall make a general assignment for the benefit of its
creditors;

 
iii)  
There shall be commenced against Thermogenesis any case, proceeding or other
action of a nature referred to in clause (a) above which (x) results in the
entry of an order for relief or any such adjudication or appointment or (y)
remains undismissed, undischarged or unbonded for a period of thirty (30) days;
or

 
iv)  
The Company shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due and payable.

 
5)  
Appointment of Neutral to Determine Default.  ThermoGenesis shall immediately
inform CBR of any Default, and CBR may immediately thereafter request release of
the escrow materials.  In the event that CBR believes that ThermoGenesis is in
Default, CBR shall provide written notice to ThermoGenesis of such default.  If
the Default cannot be cured or if the cure is unsatisfactory to CBR, CBR may
immediately thereafter request release of the escrow materials.  Either party
may thereafter request binding arbitration with Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) on the single issue of whether CBR is entitled
to a release of the Deposit Materials to CBR.  The issue shall be determined by
arbitration in San Mateo County, California before one arbitrator. In any
arbitration arising out of or related to this Agreement, the arbitrator shall
award to the prevailing party, if any, the costs and attorneys’ fees reasonably
incurred by the prevailing party in connection with the arbitration.  If the
arbitrator determines a party to be the prevailing party under circumstances
where the prevailing party won on some but not all of the claims and
counterclaims, the arbitrator may award the prevailing party an appropriate
percentage of the costs and attorneys’ fees reasonably incurred by the
prevailing party in connection with the arbitration.  Judgment on the award may
be entered in any court having jurisdiction. This clause shall not preclude
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction. The decision of JAMS shall be rendered within thirty
(30) days after the request for arbitration.  If the arbitrator decides that CBR
is entitled to a release of the Deposit Materials to CBR, the Deposit Materials
shall be released to CBR immediately.

 

 
- 21 -

--------------------------------------------------------------------------------

 





 
6)  
Grant of Non-Exclusive License.  ThermoGenesis hereby grants to CBR a
royalty-free, non-exclusive perpetual license to all intellectual property
rights, technical information, and know-how required to have the Products
manufactured for the sole and limited purpose of manufacturing and supplying the
products for use by CBR.  This license includes all and any additions to or
modifications of the technical information and know-how necessary to manufacture
the Products through the date of any release from Escrow.  This license shall be
non-transferable (other than in a change of control of CBR or ThermoGenesis),
provided that CBR may grant a sublicense to a party to manufacture the Products,
which sublicense shall be non-transferable and non-sublicensable.

 
7)  
Covenant Not to Exercise License Rights; Limitations.  CBR shall not have the
right to exercise its license rights under paragraph 6 of this License, to use
the intellectual property rights, technical information, and know-how required
to have the Products manufactured for the sole and limited purpose of
manufacturing and supplying the products for use by CBR, unless the Deposit
Materials are released to CBR as provided in paragraph 4 above.

 
8)  
Covenant Not to Interfere with Contractual Relations.  ThermoGenesis covenants
that it has no arrangements, and shall create no arrangements, that would
interfere with, hinder or impede the ability of its vendors, suppliers,
contractors or subcontractors to work with and/or provide products to CBR in the
event of the occurrence of a Default.

 
9)  
Bankruptcy.  In the event ThermoGenesis seeks or is involuntarily placed under
the protection of the bankruptcy laws, Title XI, U.S. Code, and the trustee in
bankruptcy rejects this Agreement, CBR hereby elects, pursuant to
Section 365(n), to retain all rights granted to it under this License.

 
10)  
Notices.

 
If to ThermoGenesis:
 
ThermoGenesis Corp.
 
2711 Citrus Road
 
Rancho Cordova, CA 95742
 
Attn: Chief Executive Officer
 


 
If to CBR:
 
Cbr Systems, Inc.
 
Attn: General Counsel
 
1200 Bayhill Drive, Suite #301
 
San Bruno, California  94066
 


 
11)  
Miscellaneous.  The Miscellaneous provisions in Section 22 of the Sale and
Purchase Agreement shall apply to this License and are incorporated herein by
this reference.  In the event of a conflict between this License and the Sale
and Purchase Agreement, this License shall control.

 


 
The parties have caused this instrument to be executed by their duly authorized
representatives, effective as of the day and year first above written.
 

 
Signed for and on behalf of:
Signed for and on behalf of:
   
THERMOGENESIS CORP.
CBR SYSTEMS, INC.
   
Signature:  /s/ Dan T. Bessey
Signature :  /s/ Geoffrey Crouse
   
Name: DAN T BESSEY
Name: GEOFFREY CROUSE
   
Title:  Chief Financial Officer
Title:  Chief Executive Officer
 



 

 
- 22 -

--------------------------------------------------------------------------------

 

EXHIBIT A to Fourth Amended and Restated License and Escrow Agreement
 
Three-Party Escrow Service Agreement
 
Effective Date: July 30, 2010
 
Deposit Account Number: [*]
 
Parties: ThermoGenesis Corporation, Cbr Systems, Inc, and Iron Mountain
Intellectual Property Management, Inc.
 


 

 
- 23 -

--------------------------------------------------------------------------------

 

Exhibit 3
 
Quality Agreement
 
This Quality Agreement (“Quality Agreement”) is entered into by and between Cbr
Systems, Inc. (“CBR”) and ThermoGenesis Corp. (“Thermo”).  The parties are
simultaneously executing the Sale and Purchase Agreement (the “Sale and Purchase
Agreement”) in which Thermo undertakes to provide post-warranty maintenance
service on certain equipment as set forth in this Service Agreement.   This
Quality Agreement is effective as of date signed by the parties below (the
“Effective Date”).
 
1.  
Inspection Process

 
[*]
 
2.  
Change Control

 
a.  
Any change to the Fit, Form or Function of a device or system requires a
communication to the customer.

 
Fit: a change to how the product interfaces with other components of the system.
 
Form: a change to the look which can include shape, size, dimensions, weight,
color or other visual changes
 
Function: a change to how the product is used or operates
 
b.  
Communication will be supplied in advance of the change taking place in
manufacturing and will be provided as an approved document as follows:

 
i.  
Customer Notification (CN): A communication to the customer that involves the
Fit or Form of the product.

 
ii.  
Technical Service Bulletin (TSB): An instruction to the customer that involves
the functionality of the product and requires actions for the distributor or end
customer to complete. Typically augments the operator manual.

 
iii.  
Report Summary (RS): A communication to the customer that provides information
around the procedures and criteria that were used validate the updated or new
product released. Typically augments the CN.

 
3.  
Manufacturing

 
a.  
ThermoGenesis to comply with ISO 13485 or corresponding quality system.

 
4.  
Warranties

 
a.  
Bag sets are under warranty until expiration date. Devices are under warranty
for 12 months after delivery.

 
b.  
Failures, as defined in attachment 1, are a breach of warranty.

 
c.  
See attachment 1 for definitions of failures.

 
d.  
Remedies for breach of warranty

 
i.  
For catastrophic failures, or the occurrence of two critical failures that occur
because of the same defect, a CIP is generated and the defective product is
quarantined. Once the defect has been confirmed the product is either returned
to Thermo or inspected by Thermo’s personnel. If returned, Thermo will provide a
bag set credit for the remainder of the bag sets in that lot that have not been
opened and reimburses CBR for any processing fees that are returned to the
client. If Thermo recommends inspection, a formal inspection protocol must be
submitted to CBR prior to inspection activities taking place. The protocol must
also be accompanied by a detailed rational of how the protocol is able to detect
the failure mode observed. Once reviewed by CBR, the inspection may be performed
on the lot by Thermo personnel and a final inspection report will be provided to
CBR prior to removing the lot from quarantine. A bag set credit will be provided
for each bag culled as a part of the inspection process. Should the same lot
experience the same failure mode in production after Thermo’s inspection, it is
immediately rejected and returned to Thermo at Thermo’s expense. Thermo will
provide a bag set credit for the remainder of the bag sets in that lot and
reimburses CBR for any processing fees that are returned to the client.

 
ii.  
For all other failures noted on the production line, a CIP is generated and
Thermo provides a bag set credit for the failed bag set if the defect caused CBR
to use an additional bag set to complete processing of the sample.

 
iii.  
Defects found on the production line prior to processing, that would reasonably
be expected to result in a failure in processing, will be treated the same as a
failure. The suspect bag must be returned to Thermo for confirmation that the
defect would have reasonably resulted in a failure.

 
5.  
Overall Failure Rate Targets

 
a.  
Failure rate targets are defined in Attachment 1.

 
b.  
CBR will define the failure classification in the CIP reported to Thermo.

 
c.  
Reliability/Failure rates will be calculated as a rolling 3month average each
quarter and reported in the Joint Operating Committee Meetings.  If the actual
failure rates exceed the target failure rates for any category, Thermo will
provide a CBR with a plan (including time line) to achieve the target levels.

 
d.  
The failure rates will be reviewed annually, in a meeting called by Thermo, with
the intent of adjusting the reliability rates to a higher sigma level based on
historical performance and improvements made in the product design or production
processes. New failure rates would need to be agreed upon by ThermoGenesis and
CBR executive management.

 
6.  
AXP Device Repair Service and Processing Bag Set Failure Rates

 
a.  
Under the AXP Device Repair Service Agreement, equipment repairs performed by
ThermoGenesis ensure the devices operate within specifications and function as
intended.  Any unresolved device defect or non-conformance in device function
could compromise the systems integrity and its subsequent operation, and  may
impact the overall performance and reliability rate of the AXP Processing Bag
Set

 

 
- 24 -

--------------------------------------------------------------------------------

 





 
b.  
Were CBR to opt out and/or fail to actively maintain an annual AXP Device Repair
Agreement in good standing for the duration of the Purchase and Sale Agreement,
the performance of the AXP Processing Bag Set may potentially be compromised. If
CBR fails to actively maintain an annual AXP Device Repair Agreement coterminous
with the term of the Purchase and Sale Agreement the Reliability/Failure Rates
and remedies for breach of warranty as described in the Quality Agreement are
null and void and the Quality Agreement is no longer in effect.

 
7.  
Term and Termination

 
a.  
Term.  This Quality Agreement is effective as of the Effective Date and remains
in effect during while the Sale and Purchase Agreement is in effect unless
otherwise terminated in accordance with Section 7(b).

 
b.  
Termination.  This Quality Agreement may be terminated by CBR with at least
thirty (30) days’ written notice, unless it is being terminated simultaneously
with the Sale and Purchase Agreement, in which case the termination shall
coincide with the termination of the Sale and Purchase Agreement.  This Service
Agreement may be terminated by Thermo with at least thirty (30) day’s written
notice and opportunity to cure only for failure by CBR to pay device repair
service fees under the Service Agreement.

 
8.  
Miscellaneous

 
a.  
The provisions of Section 22 of the Sale and Purchase Agreement are herein
incorporated by reference.  In the event of a conflict between the terms of this
Quality Agreement and the Sale and Purchase Agreement, the Sale and Purchase
Agreement shall control.

 


 

 
Signed for and on behalf of:
Signed for and on behalf of:
   
THERMOGENESIS CORP.
CBR SYSTEMS, INC.
   
Signature:  /s/ Dan T. Bessey
Signature:  /s/ Geoffrey Crouse
   
Name: DAN T BESSEY
Name: GEOFFREY CROUSE
   
Title:  Chief Financial Officer
Title:  Chief Executive Officer
 



 
 
 
 

 
- 25 -

--------------------------------------------------------------------------------

 

Quality Agreement: Attachment 1
 
Failure Classification
Definition
Action Trigger
Action taken with the lot
Action taken with the Process
Reliability Rate (%)
Failure Rate (1 per)
PPM
Sigma Level
CATASTROPHIC
Any defect that results in, or has a reasonable potential to result in1, [*] of
preprocessing collection volume or [*]  post processing final product loss.
[*]  occurrence in the lot
Lot quarantined, lot replaced or inspected4
CAPA
[*]
[*]
[*]
[*]
CRITICAL
Any defect that has the potential to reasonably result in compromising the
sterility of the cord blood unit or an external leak which results in [*] loss
of the collection volume.
[*]  occurrences of [*] within the lot
Lot quarantined, lot replaced or inspected4
CAPA
[*]
[*]
[*]
[*]
MAJOR
Any defect not involving a leak that causes reprocessing or significant
disruption to the workflow.
Exceeds the Failure rate (rolling [*])
None or at discretion of ThermoGenesis
CAPA
[*]
[*]
[*]
[*]
MINOR
All other defects
Exceeds the Failure rate (rolling [*])
None or at discretion of ThermoGenesis
Corrective Action as appropriate
[*]
[*]
[*]
[*]

Note:
1.  
“has a reasonable potential to result in” applies to defects discovered by CBR
prior to processing, but when inspected by or tested  by ThermoGenesis it is
obvious the defect would have resulted in a catastrophic or critical failure on
the line.

2.  
Small Pillow and Large Pillow internal leaks are not failures.

3.  
Leaks from the stopcock (except the freezing bag port connection) are processing
volume losses.

4.  
Per section 4. d. i.




- 26 -